Title: To Thomas Jefferson from Daniel Dinsdale Thompson, 2 September 1802
From: Thompson, Daniel Dinsdale
To: Jefferson, Thomas


          
            Sir
            New York No 90 William StreetSeptr 2nd, 1802.
          
          A series of complicated distresses having necessitated me to leave my native country (England) & friends & to repair to Jamaica—which proving injurious to my health & repugnant to every Sentiment of humanity I quited with an intention of passing the remainder of my existence in America.  Adversity with insatiate vengeance hath persued me hither—the Gentleman to whom I brought a Letter of recommendation (which I still possess) having left America (previous to my arrival) for the country I had deserted.  Altogether friendless & unknown I know not to whom to apply for employment, & being incapable of labor no resource but a petition to you Sir, is left me: although personally unknown to me you are become familiar to my ear by the urbanity benevolence & liberality of your character.  Under this exalted impression I have presumed to address you Sir, & to solicit some employment, service or occupation however low (being able to give respectable references as to character & conduct both in England & Jamaica) within your extensive Government whereby I may obtain the means of Subsistence.
          The Department for which I suppose myself best qualified is some outdoor situation in the Customs (the place of my nativity being a maritime town wherein I have passd the [great] part of my life) but any Situation however trivial affording a maintenance you may have the humanity to bestow will be received with Sensations of inexpressible gratitude.
          
          The business which I followd in England was that of a Grocer & Tea dealer—in Jamaica I was a Bookkeeper on a Sugar Estate. I have also some knowledge of Corn, Meal, & Grain my father being a Dealer in that line.
          I have not enterd into the detail of my misfortunes (great Part of which I can substantiate by Documents & which originated in the treachery of a person in whom I placed implicit confidence) through fear of trespassing on your time but will obey with alacrity should you be interested in the Disclosure.
          Your attention to my almost peculiar distressing situation (the solicitude of which can scarcely be conceived by those who were never reduced to the verge of Penury a few Dollars being all my finances which are decreasing with the most alarming rapidity) will for ever insure the most grateful sensations & devoted Service of
          Sir your distressd most respectful & obedient Servant
          
            Danl. Dinsdale Thompson
          
          
            
              A wretch forlorn—a wanderer & unknown
              And void of hope except from you alone
              To you whose ample pow’r can joy dispense
              Calm the rackt soul & brighten every sense
              To you this futile essay of his grief
              He sends—oh grant the implored relief
            
            Mr. John Turnbull whose house is the above number in William Street hath permitted me to date my Letter from thence
          
        